IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 13, 2007

                                       No. 07-60054                   Charles R. Fulbruge III
                                                                              Clerk

TELLUS OPERATING GROUP L L C

                                    Plaintiff - Appellee
v.

R & D PIPE COMPANY; SEPCO TUBULARS INC

                                    Defendants - Third Party Plaintiffs - Appellants

RAPAD DRILLING AND WELL SERVICES INC

                                    Third Party Defendant - Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                                   2:04-CV-418


Before JOLLY, HIGGINBOTHAM, and ELROD, Circuit Judges.
PER CURIAM:*
       After review of the record, the evidence, and the briefs and after hearing
oral argument of counsel, there appears to be no reversible error committed by
the district court, especially in the light of plain error review. Consequently, the
district court’s judgment is AFFIRMED.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.